Appeal from an order of the Supreme Court, entered October 20, 1976 in Albany County, which, inter alia, enjoined, restrained and prohibited respondents from ordering, directing, permitting or authorizing the distribution of ballots, including military and absentee ballots, to be used in the general election to be held on November 2, 1976, unless petitioner’s name be included thereon as a candidate for public office of Member of the Board of Education of the City School District of the City of Albany. Order affirmed, without costs. Koreman, P. J., Kane, Mahoney, Main and Herlihy, JJ., concur.